Judgment, Supreme Court, New York County (John E.H. Stackhouse, J.), entered August 22, 2003, dissolving the parties’ marriage and incorporating the parties’ settlement agreement, unanimously affirmed, with costs.
Plaintiffs open-court stipulation contained all of the material terms of an enforceable agreement, any unstated amounts being objectively ascertainable, and was properly enforced absent a showing of fraud, duress or mistake sufficient to invalidate a contract (see Hallock v State of New York, 64 NY2d 224, 230 [1984]). It does not avail plaintiff that she refused to sign the subsequent writing embodying the terms of the oral stipulation (see Friedman v Garey, 8 AD3d 129 [2004]). We have considered and rejected plaintiff’s other arguments. Concur—Tom, J.P., Sullivan, Williams, Lerner and Sweeny, JJ.